IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00206-CV

                 IN THE MATTER OF THE MARRIAGE OF
               KENNETH BEAIRD AND ELIZABETH BEAIRD



                              From the 13th District Court
                                Navarro County, Texas
                             Trial Court No. D12-21779-CV


                             MEMORANDUM OPINION


       The Clerk of this Court notified the parties in an August 4, 2015 letter that the

appellant’s brief was overdue in this cause and that the appeal may be dismissed if a

response showing grounds for continuing the appeal was not filed within twenty-one

days. No response has been filed. Accordingly, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
      Justice Scoggins
Dismissed
Opinion delivered and filed August 31, 2015
[CV06]




In re Marriage of Beaird                      Page 2